          Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 1 of 15



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


THE WINNEBAGO TRIBE OF NEBRASKA              )
100 Bluff Street,                            )
Winnebago, NE 68071                          )
                                             )
PLAINTIFF,                                   )
                                             )
v.                                           )
                                             )
UNITED STATES OF AMERICA;                    )
                                             )
ALEX M. AZAR II, in his official capacity    )
as Secretary,                                )
U.S. Department of Health & Human Service    )
200 Independence Ave, S.W.                   )
Washington, DC 20201                        )
                                             )
MICHAEL D. WEAHKEE, in his official capacity )
as Principal Deputy Director,                )          Civil Action No.
Indian Health Service                        )
5600 Fishers Lane,                           )
Rockville, MD 20857                          )          COMPLAINT
                                             )
RYAN ZINKE, in his official capacity         )
Secretary of the Interior                    )
United States Department of the Interior     )
1849 C Street, NW                            )
Washington, DC 20240                         )
                                             )
                                             )
DEFENDANTS.                                  )


Served:     The Honorable Matthew Whitaker
            Acting Attorney General of the United States
            U.S. Department of Justice
            950 Pennsylvania Avenue, NW
            Washington, D.C. 20530-0001

            The Honorable Jessie K. Liu
            United States Attorney for the District of Columbia
            United States Attorney’s Office
            555 4th Street, NW
            Washington, D.C. 20530

                                            1
              Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 2 of 15



                                         COMPLAINT

                The Plaintiff, for its cause of action against the Defendants named above, alleges
as follows:

I.         INTRODUCTION AND SUMMARY

      1.        This is an action against the United States Indian Health Service (IHS) for

damages arising from failure to pay Winnebago Tribe of Nebraska (Tribe) certain “contract

support costs” (CSC) that were due under the Tribe’s contracts with IHS in fiscal years 2006

through 2013. The Tribe’s rights arise under its contracts with IHS and under the statute

pursuant to which those contracts were awarded, the Indian Self-Determination and Education

Assistance Act (“ISDEAA”), Pub. L. No. 93-638, as amended, 25 U.S.C. §§ 5301 et seq.

      2.        This action follows several United States Supreme Court decisions finding the

federal government’s failure to pay contractors such as the Tribe full CSC to be a breach of

contract and violation of the law. See Salazar v. Ramah Navajo Chapter, 567 U.S. 182 (2012);

Arctic Slope Native Ass’n v. Sibelius, 133 S. Ct. 22 (2012), on remand 501 Fed. App’x 957,

959 (Fed. Cir. 2012); Cherokee Nation v. Leavitt, 543 U.S. 631 (2005) (consolidated cases).

This action is being filed after good faith but ultimately unsuccessful negotiations between the

parties.

II.        JURISDICTION AND VENUE

      3.        This controversy arises under agreements between the United States and the

Tribe for operation of Indian health programs carried out pursuant to ISDEAA. This Court

has jurisdiction under 28 U.S.C. §§ 1331, 1362; 25 U.S.C. §§ 5331(a) and (d); and the

Contract Disputes Act, 41 U.S.C. § 7104.




                                                2
            Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 3 of 15



       4.      On September 27, 2012, September 27, 2013 and May 8, 2018, the Tribe filed

claims for reimbursement of its unpaid contract support costs incurred in FY 2006 through FY

2013. On December 7, 2017, IHS issued a decision denying the Tribe’s FY 2006 through FY

2012 claims. On July 13, 2018, the Tribe’s claims for FY 2013 were deemed denied pursuant to

41 U.S.C. §7103(f)(5).

       5.      Venue is proper because Defendants Alex Azar and Ryan Zinke in their official

capacities as Secretaries of HHS and DOI respectively are located in the District of Columbia.

III.     PARTIES

       6.      Plaintiff Winnebago Tribe of Nebraska is a federally recognized Indian Tribe

with its headquarters located in the State of Nebraska. It is an “Indian tribe” as that term is

defined in ISDEAA, 25 U.S.C. §5304 (e). At all times relevant to this complaint, the Tribe has

contracted with IHS under ISDEAA to carry out a range of health care programs, functions,

services and activities

       7.      Defendant Ryan Zinke, the Secretary of the Department of Interior, has the

federal responsibility to administer and oversee the Interior Business Center (the cognizant

agency with which the Tribe negotiates its indirect cost rate), which rate is incorporated into the

Tribe’s contracts. See, e.g., 2008 Contract, AFA §5. He is sued in his official capacity.

       8.      Defendant Alex M. Azar, the Secretary of HHS, has limited responsibilities

delegated to him by Congress under ISDEAA and other applicable laws. He is sued in his

official capacity. Defendant Rear Admiral Michael D. Weahkee is the Principle Deputy

Director of the IHS. Principle Deputy Director Weahkee exercises authority delegated to him

by the Secretary to carry out the Secretary’s responsibilities under ISDEAA and other

applicable laws. He is sued in his official capacity.


                                                 3
            Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 4 of 15



      9.       Defendant United States is a party to the Tribe’s ISDEAA agreements. See, e.g.

2008 Contract, (a)(1). Throughout this Complaint (unless the context commands otherwise), the

terms “government,” “Secretary,” “HHS,” “Acting Director,” and “IHS” are used

interchangeably.

IV.     FACTS AND GENERAL ALLEGATIONS

      A. The Contract Documents

      10.      From FYs 2006 through 2013, the Tribe operated various IHS health care

programs, functions, services and activities within its jurisdictional area to eligible Indians and

other eligible beneficiaries pursuant to its Self-Determination contracts authorized by Title I of

the ISDEAA (25 U.S.C. §§ 5301-5332.) From October 1, 2005 to September 30, 2008, the

Tribe operated federal IHS programs pursuant to Contract No. 241-2006-00002 as authorized

under to Title I of ISDEAA. From October 1, 2008 to September 30, 2011, the Tribe operated

federal IHS programs pursuant to Contract No. 241-2009-00008, also authorized under Title I

of ISDEAA. From October 1, 2011 to September 30, 2013, the Tribe operated federal IHS

programs pursuant to Contract No. 241-2012-00003, also as authorized under Title I of

ISDEAA. The tribally-operated federal IHS programs provided under these contracts include,

among others, health administration, dental health, mental health and social services,

community health representatives and services, alcohol and drug abuse prevention, and

associated IHS programs, functions, services, and activates.

      11.      The terms of the contracts are required by ISDEAA. All Title I contracts state

that they “shall be liberally construed for the benefit of the Contractor . . . .” 25 U.S.C. §5329

(c) (model agreement § 1(a)(2)).




                                                 4
            Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 5 of 15



      12.        The purpose of the contracts are to “transfer the funding and the following

related functions, services, activities, and programs . . . including all related administrative

functions, from the Federal Government to the Contractor . . . .” see Id. To help carry out this

purpose, the contracts incorporate ISDEAA Title I. See e.g. 2011 Contract at (a)(1).

      13.        The contract documents also include the Tribe’s funding agreements (FAs). FAs

for Title I funds are issued annually. See e.g. 2011 Contract at (h)(2). Further, the FAs are often

amended throughout the year to take account of new funds made available to the Tribe. The

Tribe’s FAs are fully incorporated into its contracts. See Id.

      14.        The provisions at issue here are the Tribe’s contracts, FAs, and modifications for

fiscal years 2006 through 2013, and statutory and administrative provisions incorporated into

the contracts by operation of law, including Title I of ISDEAA. See e.g. 2011 Contract at (a)(1).

       B. The Contract Price

      15.        ISDEAA authorizes the Tribe to assume responsibility to provide programs,

functions, services and activities (PFSAs) that the Secretary would have otherwise provided and

the Tribe has accepted those responsibilities by entering into the contracts at issue in this suit.

In return, the Secretary must provide the Tribe with two types of funding under ISDEAA. First,

the Secretary must provide “program funds” which “shall not be less than the appropriate

Secretary would have otherwise provided for the operation of the programs . . . .” This is

sometimes called the “Secretarial amount.” Added to the Secretarial amount are “contract

support costs” which are the reasonable administrative and overhead costs associated with

carrying out the PFSAs. See 25 U.S.C. 5325(a). ISDEAA defines “contract support costs” with

particularity.

       C. Contract Support Costs


                                                 5
             Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 6 of 15



      16.       Contract support costs are mostly “administrative expenses.” Cherokee Nation,

 543 U.S. at 634. They are generally categorized as “indirect” contract support costs, or

 overhead costs applicable to more than one program, and “direct” contract support costs, which

 are those that benefit one particular program (“such as workers’ compensation insurance.” Id.

 (citing 25 U.S.C. §5325(a)(3)(A)(i)).

      17.       ISDEAA defines CSC more specifically as follows:

      [t]he contract support costs that are eligible costs for the purposes of receiving funding
      under this subchapter shall include the costs of reimbursing each tribal contractor for
      reasonable and allowable costs of –

                (i) direct program expenses for the operation of the Federal program that is the
                subject of the contract, and
                (ii) any additional administrative or other expense related to the overhead
                incurred by the tribal contractor in connection with the operation of the Federal
                program, function, service, or activity pursuant to the contract,

      Except that such funding shall not duplicate any funding provided under subsection (a)(1)
      of this section.

§5325(a)(3)(A). Thus, ISDEAA obligates IHS to pay “reasonable and allowable costs” of “direct

program expenses” plus “any additional administrative or other expense related to the overhead

incurred by the tribal contractor in connection with the operation of the Federal [PFSAs].” Id.

The only limit on this payment obligation is that a CSC payment shall not duplicate an amount

paid in the Secretarial amount (that is, the amount “provided under subsection (a)(1) of this

section.”)

      18.       Title I of ISDEAA states that the Secretary may not “impose any nonregulatory

 requirement related to self-determination contracts” and limits the Secretary’s authority to

 promulgate regulations to sixteen designated subjects specified in the act. Contract support

 costs are not one of these subjects. Ramah Navajo School Bd. v. Babbitt, 87 F.3d 1338, 1344

 (D.C. Cir. 1996). See also, e.g., 2011 Contract at (b)(11) (“Except as specifically provided in

                                                 6
            Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 7 of 15



the Indian Self-Determination and Education Assistance Act . . . the Contract is not required to

abide by program guidelines, manuals, or policy directives of the Secretary, unless otherwise

agreed to by the Contractor and the Secretary, or otherwise required by law.”).

      19.      During the years at issue, IHS used the Indian Health Manual (the “IHS

Manual”) to determine how CSCs are calculated.

      20.      The IHS Manual reflects ISDEAA’s mandate that, upon approval of the contract,

“the Secretary shall add to the contract the full amount of funds to which the contractor is

entitled [under section 106(a) of ISDEAA],” including CSC. 25 U.S.C. §5325 (g).

      21.      During the years at issue here, the IHS manual stated as follows:

      Throughout the operation of the program by the awardee, total contract costs (including
      CSC) are eligible to be paid as either direct or indirect costs. Since Tribes often operate
      more than one program, many of the costs incurred by the awardee are paid through an
      indirect cost allocation process, usually negotiated by the “Federal Agency” as identified
      under the applicable [OMB] Circular. . . . [ISDEAA] authorizes awardees to be paid CSC
      costs whether they are “indirect” in nature (benefiting multiple programs) or additional
      costs associated with operating a single program, except that such funding shall not
      duplicate any funding provided [under the Secretarial amount].

IHS Manual, §6-3.2(B) (emphasis added).

      22.      For the Tribe, the “total contract costs” as it pertains to indirect costs was

determined by the DOI’s Interior Business Center under that IHS Manual by multiplying a

negotiated indirect cost rate by the amount of the direct cost base, (See IHS Manual, §6-

3.2(E)(1)), the direct cost base having been established after the Tribe and IBC agreed to treat a

specific set of costs as passthroughs and exclusions.

      D. Contract Support Costs Shortfalls

      23.      IHS applied the Tribe’s indirect cost rate to determine the amount of indirect

contract support costs due to the Tribe each year. It did not, however, apply the rate to the

Tribe’s full direct cost base used to provide services under the Tribe’s contracts with IHS. IHS

                                                 7
           Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 8 of 15



only applied the rate to the portion of the direct cost based funded with IHS appropriations. It

did not apply the rate to that portion of the base funded with third-party revenues the Tribe

generated under 25 U.S.C. §§1621e and 1621f and used for the provision of PFSAs under the

contracts. IHS thus failed to provide the administrative costs associated with the Tribe’s

programs funded with third-party revenue even though the costs are a key component of the

contracts and in lieu of the contract would have been collected and expended by the Secretary

for the services covered by the contracts. Thus, this amount would have been “otherwise

provided” and expended by the Secretary had IHS run the health-care programs. 25 U.S.C.

§5235(a)(1). See also Pyramid Lake Paiute Tribe v. Burwell, 70 F. Supp. 3d 534, 544 (D.D.C.

2014) (“the applicable funding level for a contract proposal under [ISDEAA] is determined

based on what the Secretary otherwise would have spent, not on the source of the funds the

Secretary uses.”); Navajo Health Found. –Sage Mem’l Hosp., Inc. v. Burwell, 263 F.Supp. 3d

1083, 1166-67 (D.N.M. 2016).

     24.       Furthermore, IHS failed to fund even that portion of the indirect contract support

costs owed under its own deficient calculation. Therefore, IHS failed to reimburse the Tribe for

the administrative and overhead costs owed on those PFSAs carried out under the Tribe’s

contracts which were funded with IHS appropriated dollars.

     25.       ISDEAA also requires IHS to fully reimburse the Tribe for direct contract

support costs. 25 U.S.C. §5325 (a)(3)(A)(i). Nothing in the statute limits the amount of direct

contract support costs reimbursed to those amounts previously negotiated with IHS. Rather, the

statute requires the Tribe receive an amount equal to “the reasonable and allowable costs of . . .

direct program expense for the operation of the Federal program that is the subject of the

contract.” Id. Thus the Tribe is entitled to be reimbursed the full amount of direct contract



                                                8
            Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 9 of 15



support costs incurred during the years in question, without regard to any prior agency estimates

of the amount IHS believed it owed.

     26.       IHS failed to reimburse the Tribe for its full direct and indirect contract support

costs incurred in FYs 2006-2013.

        E. Other Damages

     27.       As noted, the Tribe generated third-party revenue and then used that revenue to

provide services under its contracts. IHS’s failure to fully fund the Tribe’s indirect contract

support costs for FYs 2006-2013 at the same level that the Secretary would have expended

caused the Tribe to divert program dollars to cover fixed administrative and overhead costs.

These program dollars would, in turn, have been available for additional program services. This

caused the Tribe direct harm from the loss of third-party revenue and the loss of services as well

as the additional third party revenue that would have been generated from those services.

     28.       Diversion of program dollars and the resulting loss of third-party revenues were

foreseeable consequences of CSC underpayments. See U.S. Gov’t Accountability Office, GAO-

99-150, Indian Self-Determination Act: Shortfalls in Indian Contract Support Costs Need to be

Addressed 40-41 (1999) (describing the use of medical program resources to cover unpaid

CSC).

     29.       IHS’s breaches of the FY 2006 through 2013 contracts directly caused the Tribe

foreseeable damages in the form of lost third-party revenue.

     30.       Additionally, the under-recoveries of CSC on a fixed carryforward rate should

operate to increase a future year’s rate to pay back a previous year’s loss. Instead, they are

moved into an arbitrary “shortfall” column, unjustifiably excluding them from normal

carryforward rate calculations. This practice violates the minimum funding requirement of 25


                                                 9
               Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 10 of 15



    U.S.C. §5325(a), the ban on “theoretical over-recoveries or other adverse adjustment” set forth

    in section 5325(d), and the provision governing use of surplus recoveries by tribal contractors

    under section 5325(a)(4). Also, in establishing the indirect cost rate, a carryforward adjustment

    is made to the indirect cost pool twice. 1 A carryforward adjustment is first made (that is,

    carryforward is removed from the indirect cost pool) during the negotiation of the initial rate. It

    is then removed a second time during the negotiation of the rate for the period two years

    subsequent. This causes the rate of the current year to be adversely effected by the

    carryforward adjustment from two years prior, even though that carryforward adjustment was

    already accounted for during that year’s negotiation.

         31.       This violation of ISDEAA directly caused the Tribe harm through the failure to

    restore shortfall dollars in the carryforward template and making a carryforward adjustment to

    the indirect cost pool twice.

            F. Procedural History of the Claims

         32.       On September 27, 2012, September 27, 2013, May 8, 2018 the Tribe timely filed

    claims for reimbursement of its unpaid contract support costs incurred in FY 2006 through FY

    2013.

         33.       IHS denied the Tribe’s claims for FYs 2006-2012 by letter dated December 7,

    2017. In that letter, IHS makes a counterclaim seeking a refund of $60,544 for FYs 2006-2010

    due to “passthrough and exclusions . . . not taken into account . . . .” This demand for




1
 “The indirect cost pool is the accumulated costs that jointly benefit two or more programs or
other cost objectives.” https://www.doi.gov/ibc/services/finance/indirect-cost-services/faqs.
Further, “a carry forward adjustment is the amount required to reconcile the difference between
the estimated costs and the actual costs incurred for the agreed-upon time period.” Id.
                                                    10
           Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 11 of 15



repayment ignored the definition and calculation of passthroughs and exclusions utilized by the

Interior Business Center and the Tribe in establishing the Tribe’s indirect cost rate.

     34.       The Tribe’s claims for FY 2013 were deemed denied pursuant to 41 U.S.C.

§7103(f) 60 days after the contracting officer received the claim, or on July 13, 2018.

     35.       The Tribe filed this action within 12 months after receipt of the IHS decision and

the deemed denial, as authorized by the Contract Disputes Act. 41 U.S.C. § 7104(b)(3). The

Tribe challenges both the denials of its claims and IHS’s counterclaim.

     36.       The IHS and Tribe have engaged in settlement negotiations and exchanged

informal discovery in an effort to resolve these claims without litigation. As of the filing of this

Complaint, these efforts have been unsuccessful.

      G. Rule of construction

     37.       The Supreme Court has found that contracts made under ISDEAA “‘shall be

liberally construed for the benefit of the Contractor....’ ” Salazar, 567 U.S. at 194 (quoting 25

U.S.C. §5329 (citation updated) (model agreement § 1(a)(2)). The Salazar Court continued as

follows: “The Government, in effect, must demonstrate that its reading is clearly required by

the statutory language.” Id.

V.     COUNT I-BREACH OF CONTRACT (CSC)

     38.       The Tribe alleges and incorporates by reference the allegations contained in

paragraphs 1-37 above.

     39.       The Tribe’s contracts required the Secretary to fully fund the Tribe’s CSC. See,

e.g. 2011 Contract, §f (3)(G) (referencing ISDEAA section 106, 25 U.S.C. §5325). This duty

was affirmed by Ramah and Cherokee, supra.




                                                11
                    Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 12 of 15



             40.       By failing to pay direct and indirect CSC, IHS breached its contractual

       agreements with the Tribe.

             41.       As a result of IHS’s breach of its contractual agreements, the Tribe sustained

       damages totaling $1,318,070. These damages are more fully delineated as follows:

             2006         2007            2008      2009          2010      2011       2012            2013

indirect     $129,496     $177,152        $79,840   $158,546      $76,795   $50,769    $331,780        $240,677
CSC
shortfalls
direct       $10,445      $10,627         $9,047    $10,704       $13,008   $3,234     $15,950         $0
CSC
shortfalls


             42.       IHS’s breaches of the FY 2006 through 2013 contracts also caused the Tribe

       damages in the form of lost third-party services and revenues (LTP), as well as lost indirect

       CSC on unpaid direct CSC due and owing to the Tribe under the contracts (IDC). These

       damages were caused by the government, were a foreseeable result of underpaying contract

       support costs, and are quantifiable. Specifically the Tribe sustained damages in an additional

       amount of $231,082 resulting from the government’s breaches. These damages are more

       particularly set out as follows:


                   2006    2007    2008    2009    2010    2011    2012    2013
       LTP         $12,786 $13,565 $12,985 $18,990 $77,057 $20,042 $67,888 $0
       IDC         $1,007 $1,192 $1,002 $993       $1,108 $322     $2,145 $0


             43.       In order to remedy IHS’s breach of its contractual obligations under Count I, the

       Tribe is entitled to damages of no less than $1,549,152.

       VI.    COUNT II-BREACH OF CONTRACT (Carryforward)




                                                       12
           Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 13 of 15



     44.        The Tribe alleges and incorporates by reference the allegations contained in

paragraphs 1-43 above.

     45.        The practice of the government of moving under recoveries to an arbitrary

“shortfall” column during the years in question, thereby excluding them from normal fixed

carryforward rate calculations, and caused foreseeable harm by decreasing future years’ rates

and denying indirect contract support costs due and owing to the Tribe (Template). These rates

were negotiated with the Interior Business Center and incorporated into the contracts for FY

2006 through FY 2013 entered into between the Tribe and the government. See, e.g., 2008

Contract, AFA §5.

     46.        Additionally, in establishing the Tribe’s indirect cost rate, carryforward is

removed from the indirect cost pool twice (Double Dipping). It is removed during the

negotiation of the initial rate and then removed a second time during the negotiation of the rate

for the period two years subsequent. This causes the rate of the current year to be adversely

effected by the carryforward from two years prior, even though that carryforward was already

accounted for during that year’s negotiation.

     47.        The damages resulting from this breach are quantifiable. Specifically, the Tribe

sustained damages in the amount of $560,572, which are more fully delineated as follows:

            2006          2007       2008        2009       2010        2011       2012         2013
Double
Dipping     $ 38,832       $ 1,558   $53,918     $21,583    $107,569 $42,241        $ 2,919     $42,854

Template    $      0       $     0   $22,433     $30,498     $ 55,122 $29,568 $50,102           $41,375


     48.        In order to remedy the Government’s breach of its contractual obligations under

Count II, the Tribe is entitled to damages of no less than $560,572, plus interest and attorneys’

fees and costs, all as specifically prayed below.

                                                13
             Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 14 of 15



VII.    COUNT III-BREACH OF STATUTORY RIGHT

       49.      The Tribe alleges and incorporates by reference the allegations contained in

paragraphs 1-48 above.

       50.      ISDEAA creates a right of action for money damages to remedy the Secretary’s

breach of his obligations arising under the statute. 25 U.S.C. 5331.

       51.      Under 25 U.S.C. 5325(a)(2)-(3) the Secretary in FY 2006 through 2013 had a

statutory duty to pay the Tribe full contract support costs.

       52.      The Secretary failed to pay the Tribe no less than $1,318,070 in contract support

costs due in FY 2006 through FY 2013.

       53.      The Tribe also lost an additional amount of $791,654 as a result of this statutory

violation.

       54.      In order to remedy the Secretary’s breach of his statutory obligations, the Tribe

is entitled to damages of no less than $2,109,724, plus interest and attorneys’ fees and costs, all

as specifically prayed below.

VIII. PRAYER FOR RELIEF

       WHEREFORE, the Tribe prays:

                (a) For a declaratory judgment that in FY 2006 through 2013 the Secretary acted

                   in violation of ISDEAA by failing to pay the Tribe the full amount of

                   contract support costs that the Tribe was due under its contracts with the

                   Secretary;

                (b) For a declaratory judgment that in FY 2006 through 2013 the Secretary

                   breached its contracts with the Tribe by failing to pay the Tribe’s full

                   contract support cost requirement;


                                                14
Case 1:18-cv-02878 Document 1 Filed 12/07/18 Page 15 of 15



   (c) For a money judgment of $2,109,724;

   (d) For interest for one year form the date each unpaid amount comprising the

      $2,109,724 was due, as provided for under the Prompt Payment Act, 31

      U.S.C. §§3901-3907;

   (e) For interest under the Contract Disputes Act, 41 U.S.C. §§7101-7109, from

      the date each claim was filed to the date of final payment made pursuant to a

      judgment of this Court;

   (f) For costs and attorneys’ fees incurred in pursuing this claim, as provided for

      under the Equal Access to Justice Act, 5 U.S.C. §504; 28 U.S.C. § 2412;

      ISDEAA, 25 U.S.C. § 5331(c), and other applicable law; and

   (g) Such other monetary, declaratory, and equitable relief as this Court may find

      to be just.


                                Respectfully Submitted,

                                 /s/ Brandt Benjamin Fenner
                                Patricia Marks (DC Bar No. 446702)
                                Brandt Benjamin Fenner (DC Bar No. 1011266)
                                F r ed e ri cks P ee bl es & M o r ga n LLP
                                401 9th Street NW, Suite 700
                                Washington, DC 20004
                                202-450-4887 (Tel.)
                                202-450-5106 (Fax)


                                Attorneys for the Winnebago Tribe of Nebraska

                                DATED: December 7, 2018




                                   15
